                          THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

               Plaintiff,

       v.
                                                         Crim. No. 4:87-cr-40070-JPG
RANDY THOMAS LANIER, BENJAMIN
BARRY KRAMER, GEORGE PAUL BROCK,
EUGENE ALBERT FISCHER, WILLIAM R.
PALUMBO, and KAY DEE BELL, JR.,

               Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Benjamin Barry Kramer’s motion to

unseal filings in the court records of two codefendants—Randy Thomas Lanier and Eugene

Albert Fischer (Doc. 1075). Like Kramer, Lanier and Fischer were sentenced to life in prison for

the same or similar criminal activity. Specifically, Kramer asks the Court to unseal a sealed

motion (Doc. 1042) and a sealed order (Doc. 1043) concerning Fischer, and a sealed motion

(Doc. 1051), a sealed order (Doc. 1052), a sealed response (Doc. 1053), and a sealed

supplemental response (Doc. 1055) concerning Lanier. A later order not filed under seal (Doc.

1057) reveals that the motion relating to Lanier (Doc. 1051) was a motion for a reduction of

sentence pursuant to Federal Rule of Civil Procedure 35. Based on the unsealed order and

hearsay statements from Fischer (who is now deceased), Kramer speculates that the other sealed

filings relate to motions for sentence reductions under Rule 35 and that the event precipitating

the Rule 35 motion in each case was a motion for an accounting of property seized from them

and for return of that property similar to documents he has filed in his own civil case, Kramer v.

United States, No. 15-cv-420-JPG-RJD. The Government has responded to the motion (Doc.
1076). The Court served the motion to unseal on Lanier and on Fischer’s estate and allowed

them an opportunity to respond, although neither has done so.

I.     Law Regarding Access to Court Filings

       Judicial proceedings leading to a final decision and materials on which a judicial decision

rests are presumptively in the public domain. Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 348

(7th Cir. 2006), overruled in part on other grounds by TRP LLC v. Orix Real Estate Capital,

Inc., 827 F.3d 689, 692 (7th Cir. 2016); Methodist Hosps. v. Sullivan, 91 F.3d 1026, 1031 (7th

Cir. 1996); cf. Grove Fresh Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir.

1994). There is a common law right of access to documents filed in litigation. Methodist

Hosps., 91 F.3d at 1031; Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-99 (1978).

“Public scrutiny over the court system serves to (1) promote community respect for the rule of

law, (2) provide a check on the activities of judges and litigants, and (3) foster more accurate fact

finding.” Grove Fresh, 24 F.3d at 897; see generally Richmond Newspapers, Inc. v. Virginia,

448 U.S. 555 (1980). The common law holds that “court files and documents should be open to

the public unless the court finds that its records are being used for improper purposes.” Grove

Fresh, 24 F.3d at 897. There are exceptions, however, to the general rule of access to court

documents. For example, a court may seal records to protect trade secrets or other kinds of

information deserving of long-term confidentiality. Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d

544, 545 (7th Cir. 2002); see Nixon, 435 U.S. at 598 (to protect business information that could

harm litigant’s competitive standing).

       In addition to this common law right of access to court documents, there is a

constitutional right of access to court records. Grove Fresh, 24 F.3d at 897; Globe Newspaper

Co. v. Superior Court, 457 U.S. 596, 603 (1982). “The First Amendment presumes that there is

                                                 2
a right of access to proceedings and documents which have historically been open to the public

and where the disclosure of which would serve a significant role in the functioning of the process

in question.” Grove Fresh, 24 F.3d at 897 (internal quotations omitted). “This presumption is

rebuttable upon demonstration that suppression ‘is essential to preserve higher values and is

narrowly tailored to serve that interest.’” Grove Fresh, 24 F.3d at 897 (quoting Press-Enter. Co.

v. Superior Court, 464 U.S. 501, 510 (1984)). “[W]hen a court finds that the presumption of

access has been rebutted by some countervailing interest, that ‘interest is to be articulated along

with findings specific enough that a reviewing court can determine whether the closure order was

properly entered.’” Grove Fresh, 24 F.3d at 898 (quoting Press Enter., 464 U.S. at 510).

II.    The Parties’ Positions

       Kramer suggests that he has a due process right of access to the sealed filings so he may

explore the facts and legal authority in support of his desire for release from prison and that the

Government somehow has an unfair advantage because it has access to the sealed documents.

He suggests that any need for secrecy of the sealed documents has dissipated since the two co-

conspirators were convicted more than thirty years ago and the sealed documents entered five to

seven years ago. Kramer argues that the presumption of public access to Court filings requires

unsealing of those documents. He argues that Government has not carried its burden of

specifying with particularity that the documents fall into a category worthy of long-term

confidentiality to preserve a value higher than public access and that the Court has not made the

finding that the closure remedy is narrowly confined to protect that interest. He argues that Rule

35 motions, to which Kramer speculates the sealed documents relate, do not implicate the same

privacy interests as presentence investigation reports, which are afforded secrecy.

       In support of his argument, Kramer cites a 1985 case from the Court of Appeals for the

                                                 3
Ninth Circuit, CBS, Inc. v. U.S. District Court for Central District of California, 765 F.2d 823

(9th Cir. 1985). In that case, the defendant filed a sealed Rule 35 motion for a sentence

reduction, and the Government filed a sealed response. Id. at 824. The court denied news media

access to the sealed documents. Id. The Court of Appeals for the Ninth Circuit reversed, finding

that a motion to reduce a sentence under Rule 35 concerns the same interests as the decision to

sentence a defendant, an act which is imposed in a public proceeding. Id. at 826.

       In response to Kramer’s motion to unseal, the Government focuses on his alleged need

for the sealed documents. It maintains that even if they concern sentence reductions pursuant to

Rule 35, Kramer would not be eligible for such a reduction because he has not provided

assistance, much less substantial assistance, to the Government, a condition precedent to a Rule

35 motion. Even if he had, the Government argues, he could not force the Government to make

a Rule 35 motion; such a motion is within the Government’s discretion. The Government further

argues that the sealed documents have nothing to do with Kramer’s civil case contesting the

collection of the criminal monetary judgment against him. Finally, the Government argues that

disclosure of the sealed documents would impair the Government’s ability to investigate crimes.

They assert that defendants provide confidential information based on the Government’s

assurances that the information will remain confidential to the extent possible (although they

may be asked to testify at a public trial as part of the arrangement), and that the disclosure of

such cooperation in this case will lead to a reluctance to cooperate by current and future

defendants.

III.   Analysis

       For the most part, the Government misses the mark. It is not Kramer’s burden to show a

good reason for needing access to the sealed documents; it is the Government’s burden to show

                                                  4
that, if there is a qualified First Amendment right to the documents, maintaining them under seal

is essential to preserving a higher value than public access to Court proceedings and that the

decision to seal is narrowly tailored to serve that interest. See Grove Fresh, 24 F.3d at 897

(quoting Press-Enter. Co. v. Superior Court, 464 U.S. 501, 510 (1984)). The arguments that

Kramer does not need the documents or that the documents would not be helpful to what Kramer

actually wants do not speak to the relevant inquiries. Those arguments are irrelevant to the

sealing questions.

       The Government does, however, articulate a legitimate Government interest in not

revealing information revealing Rule 35 sentence reductions. That interest is discussed

extensively in United States v. Doe, 870 F.3d 991 (9th Cir. 2017), a case decided by the Ninth

Circuit Court of Appeals that shows how circumstances have changed since the 1985 CBS

opinion cited by Kramer. In Doe, the Court of Appeals assumed without deciding, as this Court

does in the instant case, that there is a qualified First Amendment right of access to documents

related to determining the length of criminal sentences. Id. at 998. The Doe court found,

however, that the Government had rebutted the presumption of access because it had established

a compelling interest in protecting the defendant and his family from harm and in preserving the

Government’s ability to conduct ongoing investigations. Id. at 998.

       As for the danger to Doe and his family, the court noted the special circumstances of

Doe’s cooperation that placed him at heightened risk of danger from his cooperation with the

Government: the involvement of a large, international drug cartel; the defendant’s having lost a

large amount of the cartel’s drugs; the wide geographic area of the defendant’s criminal conduct;

the information he provided the Government; and the fact that Doe had likely been recognized

by other suspects at a court appearance. Id. at 998-99. The court also took note of implied

                                                 5
threats to hurt Doe’s family. Id. at 999. The court deferred to the Government’s assessment that

revealing cooperation posed a danger to Doe and his family because it was in the best position to

know of the effects of Doe’s cooperation. Id.

       In addition, the court cited a report from the Committee on Court Administration and

Case Management of the Judicial Conference of the United States (“CCACM Report”) showing

that disclosing a defendant’s cooperation is not as innocuous as it seemed in 1985, when CBS

was decided. On the contrary, the CCACM Report, based on a 2015 national survey of district

judges, United States Attorneys, federal defenders, and others involved in the criminal justice

system, “shed[] considerable light on the dangers faced by those who agree to cooperate with

government investigations.” Id. The CCACM Report noted hundreds of instances of harm or

threats of harm, both economic and physical, to cooperating defendants and witnesses, including

dozens of murders, during the three-year period examined in the survey. Id. It further noted that

the advent of electronic case filing has made it easier to use court records to finger cooperators

and to provide documentary evidence of their cooperation, which is often more convincing than

an unsubstantiated claim. Id.

       As for the impact disclosure would have on the Government’s ability to conduct

investigations, the court again deferred to the Government’s assessment because it was in a

better position to know the risks to its own investigations. Id. at 1000. There, the Government

explained its institutional interest in maintaining the secrecy of cooperators: “The United States

maintained a legitimate, structural interest in sealing the evidence of [Doe’s] cooperation in order

to protect the integrity of future criminal investigations and the willingness of future defendants

to provide substantial assistance to the government.” Id. (internal quotations omitted).

       The Court believes that the Doe court correctly analyzed the nature and strength of the

                                                 6
Government’s interest in maintaining the confidentiality of the identity of cooperating

defendants. It further believes that the Doe court was correct in finding that sealing documents

revealing cooperation is essential to preserving the Government’s compelling interest in not

impairing ongoing and future investigations, at least until the cooperating witness testifies in

open court. At that point, the public interest in understanding the evidence contributing to a

criminal verdict or to a criminal sentence would likely outweigh the interest in cooperator

secrecy.

       The Court is further mindful that, although the Government did not articulate this reason,

there is evidence that the criminal enterprise involved in Kramer’s case was no stranger to threats

of violence. In fact, at Kramer’s sentencing, a witness testified Kramer had threatened to kill

Lanier, Fischer, and others if they cooperated with the Government and indicated he had done so

in the past. Kramer Disp. 27:9-25, 29:13-14, 30:20-22, 31:17-24.1 Additionally, the sentencing

judge noted that threats against public officials were made during the trial. Kramer Disp. 144:5-

13. That two of these alleged threats were against Fischer and Lanier specifically gives the

Court pause, even decades after the end of the criminal enterprise.

       In light of the compelling interest in non-testifying cooperator secrecy and the evidence


1 On page 27 of the sentencing transcript, a witness testified: “And they, Ben Kramer was
getting nervous and scared or however you want to describe him, itchy is what I would say, and
they were talking and Randy Lanier said if they would lower the cap, they as in the government
or whoever was prosecuting, would lower the cap on his sentence, that he would plead guilty.
And that if they would lower it, or, and that if they would lower it low enough, he might would
even cooperate. And that’s what he said. He didn't say turn over or anything: he said cooperate.
And Ben Kramer said, ‘You little piece of shit. If you do, I’ll kill ya.’ And Randy Lanier looked
at him and said, ‘Don’t threaten me. You don’t scare me.’ And then Randy Lanier went to
Springfield and Ben Kramer, James Marren, Michael Canine, and Leroy Wisser were looking for
a way to get someone into Springfield to watch over Randy to make sure that he didn’t break or
turn over.” On page 29 of the sentencing transcript, the same witness testified: “It was said that
if Mr. Fischer cooperated, he would be taken care of just like all rest.” The sentencing judge did
not necessarily find this testimony credible.
                                                   7
that Kramer threatened Fischer and Lanier, the Court turns to the specific documents at issue in

this case.

        As for the documents relating to Fischer, the Court will keep them under seal. In doing

so, it neither confirms nor denies that they concern a sentence reduction or cooperation with the

Government. If the Court were to acknowledge whether the documents related to a Rule 35

proceeding, that could in and of itself reveal whether Fischer was a cooperator even if the

substance of any possible cooperation was not revealed. While it is true that the danger to

Fischer himself from any cooperation with the government has dissipated in light of his death,

the Government’s compelling interest in keeping secret who did or did not cooperate remains

compelling in the interest of future investigations. There is no way the Court could protect this

compelling interest without keeping the documents sealed and refraining from commenting on

their contents. The Court will therefore deny Kramer’s motion to the extent it requests unsealing

the documents relating to Fischer (Docs. 1042 & 1043).

        As for the documents relating to Lanier, the ship has already sailed on acknowledging

that Lanier received a Rule 35 sentence reduction. The Court included this information in its

order granting the reduction because the order also contained the conditions of Lanier’s

supervised release, information historically in the public domain as part of a criminal sentence.

Nevertheless, the Government’s interest in keeping the details of Lanier’s Rule 35 proceedings

secret remains compelling for the same reasons that even identifying a cooperator is compelling:

Government investigations will be hampered if defendants learn not only that their identity as a

cooperator will be revealed but also that the substance of their cooperation will be revealed in

written form. Additionally, there is evidence Kramer directly threatened Lanier if he cooperated,

so there is a compelling interest in protecting Lanier’s safety. Keeping the substance of Lanier’s

                                                 8
cooperation secret is essential to preserve these interests, but the sealing order can be more

narrowly tailored to that end. Accordingly, the Court will unseal (1) the Government’s motion

for a sentence reduction with paragraphs 4-8 redacted (Doc. 1051) and (2) the Court’s July 30,

2014, order (Doc. 1052). The rest of the sealed documents in issue shall remain under seal

(Docs. 1053 & 1055).

          In sum, the Court finds the information that is to remain under seal is deserving of the

secrecy under common law and First Amendment standards. Kramer will suffer no prejudice

from this decision as his prospects for an early release from prison are unrelated to Fischer or

Lanier.

IV.       Conclusion

          For the foregoing reasons, the Court:

      •   GRANTS in part and DENIES in part Kramer’s motion (Doc. 1075);

      •   DIRECTS the Clerk of Court to UNSEAL the Court’s July 30, 2014, order (Doc. 1052);
          and

      •   ORDERS the Government to electronically file within fourteen days an unsealed copy of
          its motion for a reduction of Lanier’s sentence (Doc. 1051) with paragraphs 4-8 redacted.
          The redacted motion shall be filed as a “Supplement” and linked to the original motion
          (Doc. 1051).

IT IS SO ORDERED.
DATED: September 16, 2019

                                                        s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        DISTRICT JUDGE




                                                   9
